Abel /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2014

                                    No. 04-13-00593-CV

                                      Venus MINSAL,
                                         Appellant

                                             v.

                                     Abel H. GARCIA,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18466
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       On July 28, 2014, appellee filed a motion titled, “Motion to Reconsider Order Granting
Appellant’s Motion to Amend Brief and Alternatively Motion for Additional Time to Respond to
Amended Brief and for Attorney’s Fees.”

       Appellee’s motion for reconsideration of our previous order permitting appellant to
amend her brief is DENIED. Appellee’s motion for attorney’s fees is DENIED. Appellee’s
motion for additional time to respond to appellant’s amended brief is GRANTED as follows:
appellee may file an amended or a supplemental brief responding to appellant’s amended brief
no later than September 4, 2014.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2014.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court